                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


JUSTIN T. LEBRUN                                                     CIVIL ACTION

VERSUS                                                                    No. 18-7722

CBS BROADCASTING, INC. ET AL.                                             SECTION I

                                 ORDER & REASONS

       Before the Court is plaintiff Justin T. LeBrun’s (“LeBrun”) motion 1 to remand

his lawsuit to the 34th Judicial District Court of St. Bernard Parish. This case was

removed to this Court based on diversity jurisdiction by defendants CBS Corporation,

improperly referred to in LeBrun’s petition as CBS Broadcasting, Inc., (“CBS”) and

Danni Productions, LLC        (“Danni Productions”) (collectively, the “defendants”). 2

LeBrun asserts that defendants’ removal was untimely. For the following reasons,

LeBrun’s motion is granted.

                                            I.

       This lawsuit arises from a staged armed robbery. LeBrun was employed by

defendants on or about October 18, 2017 as a paid actor on the set of NCIS: New

Orleans. 3 LeBrun was cast as an “armed robber” who would rob a jewelry store. 4

LeBrun alleges that defendants were negligent in not informing police of the staged

armed robbery because LeBrun was eventually confronted by New Orleans police




1 R. Doc. No. 9.
2 R. Doc. No. 1; R. Doc. No. 17.
3 R. Doc. No. 1, at 2; R. Doc. No. 1-2, at 1.
4 R. Doc. No. 1, at 2; R. Doc. No. 1-2, at 1.
officers with guns drawn, believing that an actual armed robbery was taking place. 5

LeBrun alleges that this apparent lack of communication caused his damages,

including mental pain and anguish, physical pain and suffering, loss of enjoyment of

life, and medical expenses. 6

      LeBrun filed this lawsuit in the 34th Judicial District Court of St. Bernard

Parish in February 2018. 7 LeBrun served CBS with the initial petition on March 22,

2018, 8 and served Danni Productions with the first amending and supplemental

petition on June 14, 2018. 9 Before Danni Productions was served with the amended

state court petition, counsel for CBS deposed LeBrun on June 11, 2018, wherein

LeBrun asserts that his “alleged harms and losses were discussed in detail.” 10 That

same day, LeBrun presented CBS with a settlement demand exceeding $75,000. 11

      Defendants state that on July 30, 2018, they received a response to a subpoena

duces tecum, which included a letter from LeBrun’s doctor, Dr. Dilks, to LeBrun’s

former counsel, Jacob Goehring, describing LeBrun’s condition and treatment

recommendations. 12




5 R. Doc. No. 1, at 2; R. Doc. No. 1-2, at 2.
6 R. Doc. No. 1, at 2; R. Doc. No. 1-2, at 2.
7 R. Doc. No. 1; R. Doc. No. 1-2.
8 R. Doc. No. 1, at 2; R. Doc. No. 1-3; R. Doc. No. 1-4.
9 R. Doc. No. 1, at 2; R. Doc. No. 1-4. LeBrun’s first amended and supplemental

petition, which was filed on May 17, 2018, added Danni Productions as a defendant.
10 R. Doc. No. 9-1, at 2.
11 R. Doc. No. 9-1, at 2; R. Doc. No. 12, at 2.
12 R. Doc. No. 1, at 3; R. Doc. No. 1-5, at 3–4.



                                         2
         Defendants filed their notice of removal on August 15, 2018, asserting that

LeBrun’s claim likely exceeds $75,000 “based on the allegations in [LeBrun’s]

petition, his continuing treatment, and the letter from Dr. Dilks to Jacob Goehring.” 13

                                             II.

         “The district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interests and

costs, and is between citizens of different states . . . .” 28 U.S.C. § 1332(a)(1). Under

28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction, may be removed by the

defendant or the defendants, to the district court of the United States for the district

and division embracing the place where such action is pending,” unless Congress

provides otherwise. Jurisdictional facts supporting removal are assessed at the time

of removal. Louisiana v. Am. Nat’l Prop. Cas. Co., 746 F.3d 633, 636–37 (5th Cir.

2014).

         The defendant or defendants must file a notice of removal pursuant to 28

U.S.C. § 1446. Generally,

         [t]he notice of a removal of a civil action or proceeding shall be filed
         within 30 days after the receipt by the defendant, through service or
         otherwise, of a copy of the initial pleading setting forth the claim for
         relief upon which such action or proceeding is based, or within 30 days
         after the service of summons upon the defendant if such initial pleading
         has then been filed in court and is not required to be served on the
         defendant, whichever period is shorter.

28 U.S.C. § 1446(b)(1).



13   R. Doc. No. 1.

                                              3
         “When considering a motion to remand, the removing party bears the burden

of showing that removal was proper.” Benson v. Family Health Center Inc., 339 F.

App’x 486, 487 (5th Cir. 2009) (per curiam) (considering whether defendant timely

filed its notice of removal); see also Yu-Wen Chiu v. Lincoln, No. 18-6308, 2018 WL

4205423, at *3 (E.D. La. Sept. 4, 2018) (Lemelle, J.) (“Defendant has not carried his

burden of demonstrating that removal is timely.”). “Any ambiguities are construed

against removal because the removal statute should be strictly construed in favor of

remand.” Manguno, 276 F.3d at 723 (citing Acuna v. Brown & Root, Inc., 200 F.3d

335, 339 (5th Cir. 2000)).

         The parties disagree about when the thirty-day removal period began to run.

Specifically, the parties dispute when the defendants could ascertain that the amount

in controversy exceeded $75,000. Since the later-served party, Danni Productions,

was served on June 14, 2018, and defendants did not remove the lawsuit until August

15, 2018, LeBrun argues that removal was untimely because the lawsuit was

removed over thirty days after service of the state court petition on Danni

Productions. 14 Alternatively, LeBrun argues that defendants should have known

that the case was removable after the June 11, 2018 deposition because the parties

discussed LeBrun’s alleged injuries “in detail” and LeBrun provided CBS with a

settlement demand in excess of $75,000. 15




14   R. Doc. No. 9-1, at 1.
15   R. Doc. No. 9-2, at 2.

                                          4
      Defendants, on the other hand, assert that the case was not removable based

on the state court petition because the petition neither states a monetary amount nor

“indicate[s] that the case value may be over the jurisdictional amount.” 16 Defendants

further argue that the case was not removable after the June 11, 2018 deposition

because “plaintiff limit[ed] his physical injuries to stomach pains and headaches. He

also admit[ted] to prior psychiatric treatment.”   17   Rather, defendants assert that the

case did not become removable until July 30, 2018 when defendants received Dr.

Dilks’s letter in response to their subpoena duces tecum, which constitutes an “other

paper” under 28 U.S.C. § 1446(b)(3). 18 Therefore, they argue, the August 15, 2018

removal was timely. 19

                                          III.

      First, LeBrun asserts that “the defendants’ removal in this matter is, by its

face, untimely,” because the notice of removal was filed over thirty days after service

of the state court petitions on both defendants. 20

      Generally, the court looks to the state court petition to determine the amount

in controversy. Manguno, 276 F.3d at 723 (citing St. Paul Reinsurance Co., Ltd. v.

Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998)). Louisiana law, however, prohibits

plaintiffs from including a monetary amount in the state court petition. La. Code Civ.

P. art. 893(A)(1).



16 R. Doc. No. 12, at 1.
17 R. Doc. No. 12, at 1–2.
18 R. Doc. No. 1, at 4.
19 R. Doc. No. 1, at 4.
20 R. Doc. No. 9-1, at 2.



                                           5
      The issue before the Court is not an “amount dispute” in which a “defendant

removed a case within thirty days of receiving initial pleadings—before the amount

in controversy was clearly established—and the plaintiff moved to remand, objecting

that the amount in controversy had not been met.” Mumfrey v. CVS Pharmacy, Inc.,

719 F.3d 392, 398 (5th Cir. 2013). Rather, before the Court is a “timeliness dispute”

in which “the plaintiff tries to avoid removal by arguing that it was clear from the

initial pleadings that the case was removable such that the defendant has missed the

deadline and is forever barred from removing.” Id.

      When the issue is the timeliness of the removal, the inquiry is whether “the

initial pleading ‘affirmatively reveals on its face’ that the plaintiff[] sought damages

exceeding the jurisdictional amount.” Id. at 400 (quoting and affirming Chapman,

969 F.2d at 163 (“[T]he thirty day time period in which a defendant must remove a

case starts to run from defendant’s receipt of the initial pleading only when that

pleading affirmatively reveals on its face that the plaintiff is seeking damages in

excess of the minimum jurisdictional amount in federal court.”)).

      In adopting the above stated rule in Chapman, the Fifth Circuit specifically

rejected the plaintiff’s argument that the defendant had a duty to exercise due

diligence to determine the amount in controversy from the initial pleading. Chapman,

969 F.2d at 163. This policy avoids having the courts “expend needlessly their

resources trying to determine what the defendant knew at the time it received the

initial pleading and what the defendant would have known had it exercised due

diligence.” Id. The rule also seeks to avoid premature removal by defendants. Id.



                                           6
Thus, the Fifth Circuit requires that where a plaintiff cannot claim a jurisdictional

amount in the state court petition, the plaintiff must “place in the initial pleading a

specific allegation that damages are in excess of the federal jurisdictional amount” if

he wants the thirty-day time period to begin to run when plaintiff serves the petition

on defendants. Mumfrey, 719 F.3d at 399 (quoting Chapman, 969 F.2d at 163).

         This case involves an initial state court petition and an amended state court

petition. Although LeBrun does not differentiate between the two petitions in his

motion for remand, 21 the Court will consider removability as to each petition in turn.

                                             A.

         First, the initial state court petition served on CBS was not sufficient to make

the case removable. The initial petition does not include a specific allegation that

LeBrun is claiming damages in excess of the federal jurisdictional amount, nor does

it make any mention of a jurisdictional amount.              Rather, LeBrun requests

“compensatory damages as might be determined by this Honorable Court” for past,

present, and future medical expenses; past, present, and future physical pain and

suffering, including stomach pain, headaches, insomnia, and anxiety; past, present,

and future mental pain and anguish including post-traumatic stress disorder;

inconvenience, loss of gratification, loss of enjoyment of life, and lost wages; and

“[s]uch other damages, the form and substance of which will be more fully shown at

trial on the merits of these proceedings and revealed during discovery herein.” 22




21   See R. Doc. No. 9-1, at 1.
22   R. Doc. No. 11-1, at 2–3 & 8–9.

                                             7
         LeBrun’s argument—that removal was untimely because CBS should have

known that the jurisdictional amount was met based on the state court petition—

fails. That argument requires the Court to speculate as to what CBS knew or would

have known with due diligence, which is exactly what Chapman rejected. Thus, the

time period for removal did not begin to run against CBS after service of the initial

state court petition.

                                                   B.

         Similarly, the amended state court petition that added Danni Productions to

the lawsuit was not sufficient to trigger the thirty-day removal period.

         Where there are multiple defendants in the lawsuit that have been served at

different times, the last-served defendant will have thirty days from service to remove

the action, and the earlier-served defendants may join the removal. § 1446(b)(2)(B)–

(C). “[I]f the case stated by the initial pleading is not removable, then notice of

removal must be filed within thirty days from the receipt of an amended pleading,

motion, order, or other paper from which the defendant can ascertain that the case is

removable.” Decatur Hosp. Auth. v. Aetna Health, Inc., 854 F.3d 292, 297 (5th Cir.

2017) (quoting Chapman v. Powermatic, Inc., 969 F.2d 160, 161 (5th Cir. 1992)); see

also 28 U.S.C. § 1446(b)(3).

         LeBrun served the amended petition on Danni Productions on June 14, 2018. 23

The amended petition only added Danni Productions as a defendant; it neither

amended LeBrun’s initial claim for damages, nor did it make a more specific demand



23   R. Doc. No. 9-1, at 1; R. Doc. No. 1, at 2.

                                               8
for monetary relief that might have triggered the removal period. 24 Although Danni

Productions is a later-served defendant, the amended petition did not trigger the

removal period, and CBS and Danni Productions could not have filed a notice of

removal based on the amended petition alone.

         In sum, LeBrun’s assertion that defendants’ removal was, “by its face,

untimely” is rejected.

                                          IV.

         LeBrun next argues that defendants should have known that the amount in

controversy exceeded $75,000 after the June 11, 2018 deposition because the parties

discussed LeBrun’s injuries “in detail.” Therefore, he argues that the case became

removable on that date.

         If a case is not removable based on the initial pleadings, but later becomes

removable, it must be removed within thirty days of “receipt by defendant, through

service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3). “The Fifth Circuit has indicated that the ‘other

paper’ conversion requires a voluntary act by the plaintiff.” S.W.S. Erectors, Inc. v.

Infax, Inc., 72 F.3d 489, 494 (5th Cir. 1996) (citing Gaitor v. Peninsular & Occidental

S.S. Co., 287 F.2d 252, 254 (5th Cir. 1961) (emphasis in original)). “A defendant’s

subjective knowledge cannot convert a case into a removable action.” Id. (citing

Chapman, 969 F.2d at 163).



24   Compare R. Doc. No. 1-2 with R. Doc. No. 1-4.

                                           9
         The Fifth Circuit has held that oral testimony at a deposition is not sufficient

to trigger the time period for removal. Morgan v. Huntington Ingalls, Inc., 879 F.3d

602, 607–12 (5th Cir. 2018).         “The plain meaning of, purpose of, and policy

considerations behind § 1446(b) all support the conclusion that oral testimony at a

deposition does not constitute ‘other paper.’ . . . To say that a defendant receives a

copy of the information upon oral testimony defies logic.” Id. at 607–08.             As

defendants point out, LeBrun “fails . . . to designate any testimony which would

support the requirement that this case has a value in excess of $75,000.00,” 25 and

LeBrun cannot rely on defendants’ subjective knowledge.            Therefore, LeBrun’s

contention that the parties’ testimony at the deposition would trigger the time period

for removal is also rejected.

         Notably, the Fifth Circuit has held that receipt of a deposition transcript can

constitute “other paper” and therefore trigger the removal period. Morgan, 879 F.3d

at 612; S.W.S. Erectors, 72 F.3d at 494. Here, however, the parties do not provide if

or when a transcript of the deposition was received by them, or what information that

transcript might contain. Without having the opportunity to review the transcript,

or knowing exactly the substance of the transcript, the Court is powerless to decide

whether it suffices as an “other paper” which would trigger the removal period.

                                            V.

         Nevertheless, LeBrun’s case became removable when LeBrun provided CBS

with a demand letter for an amount exceeding $75,000. The Fifth Circuit has held



25   R. Doc. No. 12, at 1.

                                            10
that “a post-complaint letter, which is not plainly a sham, may be ‘other paper’ under

§ 1446(b).” Addo v. Globe Life & Acc. Ins. Co., 230 F.3d 759, 762 (5th Cir. 2000)

(footnote omitted). 26

       In Addo, plaintiff filed a lawsuit in state court seeking actual damages in the

amount of $5000 and punitive damages “not to exceed $65,000.” Id. at 760. Defendant

offered plaintiff a $5000 settlement, to which plaintiff countered with an offer “to

settle the suit for an amount in excess of $75,000.” Id. Specifically, plaintiff’s letter

read: “In our telephone conversation of August 21, 1997, it is my understanding that

you offered $5,000 to settle the above referenced case. We counter offer with $250,000.

This offer will stand until Friday, September 5, 1997.” Id. at 760 n.1. Defendant did

not remove the case until months later, after plaintiff refused to confirm that the

amount in controversy did not exceed $75,000. Id. at 760. When defendant removed

the case, plaintiff filed a motion to remand, which the district court denied. Id. The

Fifth Circuit reversed, finding that plaintiff’s demand letter “gave [defendant] notice

that the amount in controversy exceeded $75,000,” and defendant’s removal was

untimely. Id. at 761. This holding, the Fifth Circuit explained, “is consistent with the

purpose of the removal statute to encourage prompt resort to federal court when a




26The Fifth Circuit has also held, however, that a demand letter received before the
receipt of the initial pleading does not constitute “other paper.” Chapman v.
Powermatic, Inc., 969 F.2d 160, 164 (5th Cir. 1992) (“By its own terms the statute
requires that if an ‘other paper’ is to trigger the thirty-day time period of the second
paragraph of § 1446(b), the defendant must receive the ‘other paper’ only after it
receives the initial pleading.”).

                                           11
defendant first learns that the plaintiff’s demand exceeds the federal jurisdictional

limit.” Id. at 762.

       After LeBrun served the state court petition on CBS, on the same day as the

above-mentioned deposition, June 11, 2018, LeBrun provided CBS with a demand

letter for an amount exceeding the $75,000 jurisdictional limit 27 Defendants admit

that they received LeBrun’s letter at that time, but argue that the “demand letter

was totally void of any support” and rather “vague, non-specific, and conclusory.” 28

       Unfortunately, neither party has produced this demand letter or provided the

contents of the letter to the Court. However, LeBrun’s letter is certainly a voluntary

act by him sufficient to convert the letter to “other paper” under § 1446(b)(3), and,

having not been provided with a copy of the demand letter or an agreement as to its

terms, the Court cannot conclude on the record presented that the demand letter was

plainly a sham. Therefore, LeBrun’s settlement demand for an amount that exceeded

$75,000, which was not plainly a sham, was “other paper” sufficient to trigger the

period of removability under § 1446(b)(3). 29




27 R. Doc. No. 9-1, at 2; R. Doc. No. 12, at 2.
28 R. Doc. No. 12, at 2–3.
29 As the Court finds that the settlement demand letter constituted “other paper” as

described herein, the Court need not reach defendants’ argument that the case
became removable when defendants received the letter from LeBrun’s physician, Dr.
Dilks. Defendants state that the letter was received on July 30, 2018, over thirty
days after the case became removable on June 14, 2018. R. Doc. No. 1, at 3. Since
defendants did not remove within thirty days of receiving the letter, their subsequent
removal was improper. See Addo, 230 F.3d at 762.

                                          12
                                    CONCLUSION

      LeBrun’s case became removable on June 11, 2018. Therefore, CBS had thirty

days from June 11, 2018 to remove the case to this Court. However, since Danni

Productions was served on June 14, 2018, after receipt of the letter and after the case

became removable, defendants had thirty days from June 14, 2018 to remove the case

to this Court. See 28 U.S.C. § 1446(b)(2)(B). Defendants removed the case on August

15, 2018, over sixty days after service on the second defendant. Construing all

ambiguities in favor of remand, the Court finds that defendants have not met their

burden of proving that removal was timely.

      For the foregoing reasons,

      IT IS ORDERED that LeBrun’s motion for remand is GRANTED and the

case is remanded to the 34th Judicial District Court of St. Bernard Parish.

      New Orleans, Louisiana, October 22, 2018.



                                           _______________________________________
                                                     LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE




                                          13
